DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the papers filed May 5, 2021.  Currently, claims 1-11 are pending.  All arguments have been thoroughly reviewed but are deemed nonpersuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
	

Election/Restrictions
Applicant's election with traverse of SEQ ID NO: 3, in the paper filed October 9, 2020 is acknowledged.
The response argues that all four species represent a single invention concept which is directed to determining whether or not a horse is afflicted with inherited equine myopathy.  This argument has been reviewed but is not persuasive.  Each of the SEQ ID NO: are directed to different genes with different sequences.  The sequences do not share a common structure nor do they belong to a recognized class of chemical compounds in the art.  
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US2017/023969, filed March 23, 2017 and claims priority to provisional application 62/313,272 and 62/421,625, filed March 25, 2016 and November 14, 2016, respectively. 
The instant claims are not supported in the ‘272 provisional application.  SEQ ID NO: 3, directed to FLNC exon 21 is first disclosed in the ‘625 provisional on November 14, 2016.  Thus, the instant claims enjoy the benefit of November 14, 2016.  

Drawings
The drawings are acceptable. 

Improper Markush Grouping
Claims 6-11 are rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch,631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if:
(1) the species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. See MPEP § 803.02.
Here each species is considered to be SEQ ID NO: 1-4. 

MPEP provides the following guidance as to what constitutes a physical, chemical, or art recognized class:
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (MPEP 706.03(y)DA).

The recited polymorphisms within different genes do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the genes will behave in the same manner and can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the recited SNPs within different genes would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the 
MPEP further states the following:
Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 

The recited alternative species do not share a substantial common structure just because they all have a sugar phosphate backbone. The sugar phosphate backbone of a nucleic acid chain is not considered to be a substantial common structural feature to the group of genes being claimed because it is shared by ALL nucleic acids. Further, the fact that the genes all have a sugar phosphate backbone does not support a conclusion that they have a common single structural similarity because the structure of comprising a sugar phosphate backbone alone is not essential to the asserted common use of being associated with equine myopathy.  
Following this analysis, the claims are rejected as containing an improper Markush grouping.
Response to Arguments
The response traverses the rejection.  The response asserts the polynucleotides and the substitutions which occur in each of the polynucleotides is used to predict the existence of inherited equine myopathy in a horse.  The response argues this represents a grouping that “as a whole” is reflective of structural similarity and a common use.  This argument has been considered but is not convincing.  A Markush “improper Markush grouping” if: (1) the species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use.  Here, the rejection does not argue there is not a common use.  Instead the rejection focuses on the species of the Markush group do not share a single structural similarity.  A proper Markush grouping requires both a single structural similarity AND a common use.  Here, the rejection argues there is no single structural similarity.  
	The response argues that eliminating one or more of the substituted polynucleotides from the set of claimed polynucleotides significantly impacts the reliability of the prediction of inherited myopathy. Claim 6 clearly requires analysis of one of nucleotide biomarkers.  The claim does not require analysis and examination of all the biomarkers.  The use of “or” in the detecting step clearly is directed to detecting only one.  Thus, the claim does not require a set of polynucleotides argued by the response.   It is noted that the claim 11 similarly is directed to a list of biomarkers linked by an “or”.  Thus, the claim does not require analysis of a set of polynucleotides.  Claim 1 appears to require analysis of all of the biomarkers and thus, the rejection has been withdrawn for Claims 1-5.  
	The response argues that two of the four missense alleles belong to the same gene, namely FLNC (see page 3 of the response) and thus exhibit substantial structural similarity.  The response further assert that SEQ ID NO: 2 and 3 biomarkers are inherited as a haplotype.  This argument has been reviewed but is not persuasive.  The recited polymorphisms do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the polymorphisms will behave in the the knowledge in the art that each of the recited polymorphisms would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention. Further there is no evidence of record to establish that it is clear from their very nature that each of the recited polymorphisms possess the common property of being associated with equine myopathy.  The FLNC gene comprises additional polymorphisms that do not share this common property.  Therefore, all polymorphisms within FLNC gene do not have the expectation they will function in the same way in the claimed method. 
	The response provides significant analysis regarding haplotype analysis that does not appear to be provided in the originally filed disclosure.  The specification fails to discuss link or linkage or LOD scores.  Thus, this does not appear to be part of the original disclosure.  The response argues that the variants are in complete linkage disequilibrium, however this is not supported by the specification.  
	The response next argues that MYOT and FLNC are both members of a small group of genes associated with Myofibrillar myoparthy in humans.  This argument has been reviewed but is not persuasive.  This does not demonstrate a common structural similarity.  The response clearly provides the MYOT and FLNC gene are located on chromosome 14 and 4 respectively.  The argument of a common use in humans, not equines, does not demonstrate a single structural similarity.  

Thus for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 112-Scope of Enablement

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for sequencing the equine genome for the FLNC gene, does not reasonably provide enablement for detecting the presence of SEQ ID NO: 3 or the combination of SEQ ID NO: 1-4 for predicting the inherited equine myopathy in a horse.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	The nature of the invention and breadth of claims
The newly amended claims are drawn to a method for detecting the presence of absence of a biomarker in the horse, namely SEQ ID NO: 3 wherein the presence of said substitutions is predictive of inherited equine myopathy in said horse.  
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

	The unpredictability of the art and the state of the prior art
	The art teaches that as of September 2020, no peer-reviewed studies have been provided by the company offering commercially available tests for FLNC, namely SEQ ID NO: 3.  
In particular, the art summarizes the peer reviewed studies demonstrating a lack of association (see Williams et al 2020, Candidate gene expression, coding sequence variants and muscle fiber contractile force in Warmblood horses with myofibrillar myopathy, Equine Vet J, and Valberg et al 2020 Commercial genetic testing for type 2 polysaccharide storage myopathy and myofibrillar myopathy does not correspond to a histopathologic diagnosis. Equine Vet J.)

A summary of our peer reviewed studies: Researchers from Michigan State University, University of California-Davis, University of Nebraska-Lincoln and Oregon State University evaluated how often the P2, P3 and P4 variants occur in Warmblood and Arabian horses diagnosed with myofibrillar myopathy (MFM). The variants in MYOT (P2), FLNC (P3) and MYOZ3 (P4) used for commercial tests (genotype) were analyzed in the researchers’ laboratory. We determined how often the variants occurred in 30 healthy endurance Arabians and 54 Warmbloods with no abnormalities in their muscle biopsies compared to 30 endurance Arabians and 54 Warmbloods diagnosed with either PSSM2 or MFM based on changes in their muscle biopsies. The changes we evaluated in the muscle biopsies were the changes that were used to discover these diseases. We found no statistical association between any of the P test variants, or combinations of P test variants, and the presence of either PSSM2 or MFM considered as one diagnosis, or when PSSM2 or MFM were considered separately. Healthy control horses were as likely to possess a P2, P3 or P4 variant as a horse with PSSM2 or MFM. By chance alone, 29% of Warmbloods and 25% of Arabians will have at least one P variant regardless of whether they have a muscle disease or not. We also looked at how commonly the P variants occurred in publicly available genetic databases of 205 horses of a wide variety of breeds. We found that the P variants appear to be common genetic variants in horses of many different breeds. Thus, we found no evidence to support that the P variants are themselves causative or diagnostic of a muscle disease in the horse. The use of the P variant genetic tests in selection decisions, pre-purchase examination or diagnosis of a myopathy was not supported by the findings in our two research studies.
https://cvm.msu.edu/research/faculty-research/comparative-medical-genetics/valberg-laboratory/myofibrillar-myopathy
	The art teaches sequencing the horse genome.  The Equus caballus isolate Twilight breed thoroughbred chromosome 4, EquCab3.0 is available.  The sequence was obtained by whole genome shotgun sequence. 

	Guidance in the Specification.
	The specification teaches that the method is for detecting inherited equine myopathy.  The use disclosed by the specification is for detecting the presence or absence of biomarkers associated with inherited equine myopathies (page 13, lines 20-21).  The specification does not enable this use.  

The specification teaches that the complete DNA sequence of the horse FLNC coding regions were obtained from the current version of the public horse genome assembly (EquCab2)(see page 71, lines 23-24).  
The specification appears to have detected a mutation in the FLNC region and concluded that DNA testing provides veterinarians and veterinary pathologists with means to more accurately determine if a horse with clinical signs of PSSM2 has the heritable and common form of the disease (pages 72-73).  The specification provides no analysis of affected and non-affected horses and the frequencies of the mutation.  The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.   

	Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to enable the skilled artisan to use the method, as claimed, to detect PSSM2 or MFM, by detecting the polymorphism at SEQ ID NO: 3. The art teaches there are large numbers of mutations in the FLNC gene that have no significance or association.  The art also teaches that studies attempting to corroborate the assertions of the instant use were unsuccessful.  Williams (2020) provides that FLNC variant does not associate with MFM and do not support the use of the commercial tests to identify horses at risk of MFM.  This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

	Level of Skill in the Art
.

	Conclusion
The prior art and the specification provides insufficient guidance to teach the skilled artisan how to use the claimed invention.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Response to Arguments
	The response traverses the rejection.  The response asserts the original application teaches in great detail how to make and use the present invention.  This argument has been considered.  The examiner acknowledges that sequencing and detecting mutations was enabled at the time of the invention.  The response correctly points out that assays including WGS, PCR, sequencing, Allele-specific quantitative PCR and SNP arrays were known methods in the art (see pages 9-11 of the response filed May 5, 2021).  The state of the art for sequencing known sequences were high.  
	The response argues the results of the assays of the present invention are instructive and predictive of inherited equine myopathy.  The response then cites the post filing date PSSM &MFM Awareness Facebook page.  It is noted the invention must be enabling at the time the invention was made.  Table 2 does not appear to be part of the originally filed disclosure.  The response also argues that the present invention has 
	The response argues that Williams and Valberg references erroneously conclude that the present invention is unpredictable.  Again the arguments provided by attorney arguments appear to require an appropriate affidavit or declaration as they appear to be inoperability of the art arguments.  Moreover the statements regarding the standards of a publication do not appear to be supported by evidence (see page 34 of the response filed May 5, 2021).  
	The response argues that William and Valberg provide a small sample size, selection criteria for the control horses are questionable etc, however the instant specification fails to provide any discussion of any study (see page 34-39).  There is no description of the sample size in the instant specification, any statistical analysis or any 
Thus for the reasons above and those already of record, the rejection is maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank XM_014739030, November 20, 2015.
GenBank XM_014739030 teaches the Equus caballus filamin C, gamma (FLNC) mRNA.  The prior art teaches determining the presence or absence of each nucleotide in FLNC, including chr4:83738769.  The instant specification illustrates GenBank XM_014739030 in Figure 6 and identifies the polymorphism of SEQ ID NO: 3. GenBank XM_014739030 sequences and thus detects the presence or absence of each .
Response to Arguments
	The response traverses the rejection.  The response asserts the claim have been amended to reflect the fact that the identified method is directed to detecting the presence or absence of the claims biomarkers in the nucleic acid obtained from a horse wherein the presence of one or more of the biomarkers is predictive of inherited equine myopathy in the horse.  This argument has been considered but is not convincing because the claim does not require detection of a polymorphism.  The claim encompasses detecting the presence or the absence.  The claim encompasses detecting the absence of the biomarkers and no further analysis is required. 
	Even more, the wherein clause merely states an inherent property of the nucleic acid and does not require any further or different action than that taught by the reference. 
	Thus for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Newly amended Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	The unpatentability of abstract ideas was recently confirmed by the U.S. Supreme Court. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Bilski v. Kappos, 561 U.S. 593, 601 (2010).  
	The unpatentability of laws of nature was recently confirmed by the U.S. Supreme Court in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U.S. 175, 185 (1981); see also Bilski v. Kappos, 561 U.S. at 601 (2010).   The Supreme Court does acknowledge that it is possible “to transform an unpatentable law of nature,” but “one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 566 U.S. at 72 (quoting Gottschalk, 409 U.S. at 71–72). In Mayo, the Court found that “[i]f a law of nature is not patentable, the neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." 566 U.S. at 77.  Additionally, “‘conventional or Id. at 79 (quoting Flook, 437 U.S. at 590); see also Bilski, 561 U.S. at 593 (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’”) (quoting Diehr, 450 U.S. at 191–192). 
	The unpatentability of natural products was recently reconfirmed by the Supreme Court in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, (2013).
	In Alice Corp., the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
Question 2A Prong I	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claims 1, 6, 11 are directed to a wherein clause that requires “the presence of said substitution(s) in said nucleic acid is predictive of inherited equine myopathy in said horse”.   

Claims 1, 6, 11 are directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract ideas of “a nucleic acid is predictive of inherited equine myopathy in said horse”) and a law of nature/natural phenomenon (i.e. the natural correlation between the presence of a substitution and inherited equine myopathy).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  

Herein, claim 1, 6, and 11 are directed to the patent-ineligible concept of an abstract process.  Claims 1, 6, and 11 require a wherein clause that requires “the presence of said substitution(s) in said nucleic acid is predictive of inherited equine myopathy in said horse”.   The wherein clause may be accomplished mentally by thinking about a subject’s substitutions and assessing whether the subject has equine myopathy. Thus, the wherein clause constitutes an abstract process idea.
A correlation that preexists in an equine is an unpatentable phenomenon.  The association between the presence of a substitution and inherited equine myopathy is a Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims does not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites providing a sample and detecting the presence or absence of substitutions, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of determining the presence or absence of the substitutions was known in the art.  The prior art sequenced the equine genome and was well known in the art.  Further, GenBank XM_014739030 teaches the Equus caballus filamin C, gamma (FLNC) mRNA.  The prior art teaches determining the presence or absence of each nucleotide in FLNC, including chr4:83738769.  The instant specification illustrates GenBank XM_014739030 in Figure 6 and identifies the polymorphism of SEQ ID NO: 3. GenBank XM_014739030 sequences and thus detects the presence or absence of each nucleotide.  
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  
The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. The “detecting” steps are insufficient to make the claims patent eligible.  

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 28, 2021